 1   LEVI & KORSINSKY, LLP
     Adam M. Apton (SBN 316506)
 2   Adam C. McCall (SBN 302130)
 3   388 Market Street, Suite 1300
     San Francisco, CA 94111
 4   Tel : 415-373-1671
     Fax : 415-484-1294
 5   aapton@zlk.com
     amccall@zlk.com
 6

 7   Attorneys for Lead Plaintiff and the Class

 8

 9                                  UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11   ELISSA M. ROBERTS, Individually and on                Lead Case No. 4:19-cv-02935-HSG
     Behalf of All Others Similarly Situated,
12                                                         CLASS ACTION
                    Plaintiff,
13                                                         STIPULATION AND ORDER
            vs.                                            REGARDING SCHEDULE FOR
14                                                         AMENDING COMPLAINT AND
     BLOOM ENERGY CORPORATION, et al.,                     DEFENDANTS’ RESPONSE
15
                    Defendants.                            Assigned to: Hon. Haywood S. Gilliam, Jr.
16

17

18          Pursuant to Civil Local Rule 7-12, the parties to this action stipulate to and respectfully request

19   the Court to enter the schedule below regarding amendment of the current complaint and responses

20   thereto in light of certain recent developments.

21          WHEREAS:

22          1.      On May 28, 2019, plaintiff Elissa M. Roberts filed a federal securities class action

23   against defendants Bloom Energy Corporation, KR Sridhar, Randy Furr, L. John Doerr, Scott Sandell,

24   Eddy Zervigon, Colin L. Powell, Peter Teti and Mary K. Bush and Kelly A. Ayotte (collectively, the

25   “Defendants”) (ECF No. 1).

26          2.      On September 3, 2019, following the briefing of lead plaintiff motions, the Hon.

27   William H. Orrick appointed James Everett Hunt as Lead Plaintiff (“Plaintiff”) and Levi & Korsinsky,
                                                     1
28
                                   STIPULATION AND ORDER REGARDING SCHEDULE
                                          CASE NO. 4:19-CV-02935-HSG
 1   LLP as Lead Counsel (ECF No. 39).

 2          3.       On November 4, 2019, Plaintiff filed the Amended Complaint for Violations of the

 3   Federal Securities Laws (the “Amended Complaint”) (ECF No. 49). Plaintiff’s Amended Complaint

 4   alleges violations of the federal securities laws under Sections 11 and 15 of the Securities Act of 1933

 5   and Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 and names, in addition to the

 6   original Defendants, the following entities as additional defendants in a claim under Section 11 of the

 7   Securities Act of 1933: J.P. Morgan Securities, LLC, Morgan Stanley & Co. LLC, Credit Suisse

 8   Securities (USA) LLC, KeyBanc Capital Markets Inc., Merrill Lynch, Pierce, Fenner & Smith

 9   Incorporated, Cowen & Company, LLC, HSBC Securities (USA) Inc., Oppenheimer & Co. Inc.,

10   Raymond James & Associates, Inc., and Robert W. Baird & Co. Incorporated (the “Underwriter

11   Defendants”).

12          4.       Plaintiff alleges that Defendants and the Underwriter Defendants violated the above-

13   cited federal securities laws between July 25, 2018, the date of Bloom Energy’s initial public offering,

14   and September 16, 2019. The Class Period in the Amended Complaint is July 25, 2018 through and

15   including September 16, 2019.

16          5.       Defendants and the Underwriter Defendants have not yet responded to Plaintiff’s

17   Amended Complaint. Pursuant to the parties’ December 27, 2019 scheduling stipulation (Dkt. No.

18   101) and the Court’s December 30, 2019 order granting that stipulation (Dkt. No. 102), Plaintiff is

19   required to advise Defendants within 14 days of receiving a decision on his Motion to Limit Scope of

20   Confidentiality Agreement (ECF No. 44) whether he will amend the Amended Complaint or stand on

21   the current Amended Complaint. Also pursuant to the stipulation and related order, when Plaintiff so

22   advises Defendants, this will trigger obligations on the part of Plaintiff to amend the Amended

23   Complaint or Defendants and the Underwriter Defendants to respond to the Amended Complaint

24   within specified periods.

25          6.       The Court heard argument on Plaintiff’s Motion to Limit Scope of Confidentiality

26   Agreement on February 13, 2020 and has taken the matter under submission.

27          7.       On February 12, 2020, Bloom Energy issued a press release providing an update on the

28                                                      2
                                   STIPULATION AND ORDER REGARDING SCHEDULE
                                          CASE NO. 4:19-CV-02935-HSG
 1   timing of its fourth quarter and full year 2019 earnings report and announcing that it will restate its

 2   financial statements for certain periods when it issues its Form 10-K on or before March 16, 2020.

 3          8.       Plaintiff has informed the Defendants and Underwriter Defendants that it intends to

 4   amend the Amended Complaint to include the information in Bloom Energy’s Form 8-K and

 5   information to be disclosed by Bloom Energy in its March 2020 Form 10-K relating to inter alia

 6   Bloom Energy’s restatement of financial statements.

 7          IT IS THEREFORE STIPULATED AND AGREED by Plaintiff, Defendants, and the

 8   Underwriter Defendants that, subject to the Court’s approval:

 9               1. The parties’ December 27, 2019 scheduling stipulation (Dkt No. 101) and the Court’s

10                  December 30, 2019 order granting that stipulation (Dkt No. 102) are vacated, and

11                  Plaintiff’s obligation to file a further amended complaint and the Defendants’ and

12                  Underwriter Defendants’ obligation to respond to any of Plaintiff’s complaints are

13                  instead governed by the following provisions:

14               2. Plaintiff will file a Second Amended Complaint within 14 days of Bloom Energy’s

15                  forthcoming annual report on Form 10-K, which is expected to be released on or before

16                  March 16, 2020;

17               3. Defendants and the Underwriter Defendants will either answer the Second Amended

18                  Complaint or move to dismiss 45 days after the date on which Plaintiff files the Second

19                  Amended Complaint;

20               4. If Defendants and the Underwriter Defendants move to dismiss the Second Amended

21                  Complaint, Plaintiff will oppose the motions 45 days after the motions are filed; and

22                  Defendants and the Underwriter Defendants will submit replies in further support of the

23                  motions 30 days after Plaintiff files his opposition.

24   IT IS SO STIPULATED.

25    Date: March 9, 2020                                    By: /s/ Adam M. Apton
                                                                  Adam M. Apton (SBN 316506)
26
                                                                  aapton@zlk.com
27                                                                Adam C. McCall (SBN 302130)
                                                                  amccall@zlk.com
28                                                       3
                                    STIPULATION AND ORDER REGARDING SCHEDULE
                                           CASE NO. 4:19-CV-02935-HSG
 1                                                    LEVI & KORSINSKY, LLP
                                                      388 Market Street, Suite 1300
 2                                                    San Francisco, CA 94111
 3                                                    Tel : 415-373-1671
                                                      Fax : 415-484-1294
 4
                                                      Nicholas I. Porritt (admitted pro hac vice)
 5                                                    nporritt@zlk.com
                                                      LEVI & KORSINSKY, LLP
 6                                                    1101 30th Street N.W., Suite 115
 7                                                    Washington, D.C. 20009

 8                                                    Attorneys for Lead Plaintiff
                                                      and Lead Counsel for the Class
 9

10

11   Date: March 9, 2020                          By: /s/ Sara B. Brody
                                                     Sara B. Brody (SBN 130222)
12                                                   sbrody@sidley.com
                                                     SIDLEY AUSTIN LLP
13                                                   555 California Street, Suite 2000
                                                     San Francisco, CA 94104
14
                                                     Telephone: 415-772-1279
15
                                                     Matthew J. Dolan (SBN 291150)
16                                                   mdolan@sidley.com
                                                     SIDLEY AUSTIN LLP
17                                                   1001 Page Mill Road, Building 1
                                                     Palo Alto, CA 94304
18
                                                     Telephone: 650-565-7106
19
                                                     Robin Wechkin (admitted pro hac vice)
20                                                   rwechkin@sidley.com
                                                     SIDLEY AUSTIN LLP
21                                                   1420 Fifth Avenue, Suite 1400
22                                                   Seattle, WA 98101
                                                     Telephone: 415-439-1799
23
                                                     Attorneys for the Bloom Energy Defendants
24

25

26

27

28                                            4
                           STIPULATION AND ORDER REGARDING SCHEDULE
                                  CASE NO. 4:19-CV-02935-HSG
 1   Date: March 9, 2020                          By: /s/ Carlene S. Shimada
                                                     Charlene S. Shimada
 2                                                   charlene.shimada@morganlewis.com
 3                                                   Morgan Lewis & Bockius, LLP
                                                     One Market, Spear Street Tower
 4                                                   San Francisco, California 94105
                                                     Telephone: 415-442-1475
 5
                                                     Attorneys for the Underwriter Defendants
 6                                                   J.P. Morgan Securities, LLC, Morgan
 7                                                   Stanley & Co. LLC, Credit Suisse Securities
                                                     (USA) LLC, KeyBanc Capital Markets Inc.,
 8                                                   Merrill Lynch, Pierce, Fenner & Smith
                                                     Incorporated, Cowen & Company, LLC,
 9                                                   HSBC Securities (USA) Inc., Oppenheimer
                                                     & Co. Inc., Raymond James & Associates,
10
                                                     Inc., and Robert W. Baird & Co.
11                                                   Incorporated

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            5
                           STIPULATION AND ORDER REGARDING SCHEDULE
                                  CASE NO. 4:19-CV-02935-HSG
 1                                           ORDER

 2   Pursuant to the parties’ stipulation, and for good cause shown, IT IS SO ORDERED that:

 3            1. The parties’ previous scheduling stipulation (Dkt. No. 101) and the Court’s order
 4                granting that stipulation (Dkt. No. 102) are hereby VACATED;
 5            2. Plaintiff will file a Second Amended Complaint within 14 days of Bloom Energy’s
 6                forthcoming annual report on Form 10-K, which is expected to be released on or before
 7                March 16, 2020;
 8            3. Defendants and the Underwriter Defendants will either answer the Second Amended
 9                Complaint or move to dismiss 45 days after the date on which Plaintiff files the Second
10                Amended Complaint;
11            4. If Defendants and the Underwriter Defendants move to dismiss the Second Amended
12                Complaint, Plaintiff will oppose the motions 45 days after the motions are filed; and
13                Defendants and the Underwriter Defendants will submit replies in further support of
14                the motions 30 days after Plaintiff files his opposition.
15

16

17
      DATED: 3/10/2020                             By:
18                                                       Hon. Haywood S. Gilliam, Jr.
                                                         United States District Judge
19

20

21

22

23

24

25

26

27

28                                                       6
                                  STIPULATION AND ORDER REGARDING SCHEDULE
                                         CASE NO. 4:19-CV-02935-HSG
